Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
	Claims 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter: the cited prior art does not disclose or render obvious the combination of elements recited in the claims as whole.  Specifically, the cited prior art fails to disclose or render obvious the following limitations:  As per claim 21, the claimed change rule is a parabola obtained by fitting a position in the history animation parameter and a position in current state animation parameter in combination with the elements as recited in independent claim 1.  As per claims 22 and 23, these claims have limitations that substantially mirror that of claim 21, and thus is allowed for similar reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 6-8, 10, 12-14, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Teutschler (Pub No. US 2017/0357358 A1) in view of Sachter-Zeltzer et al. (Pub No. US 2021/0097747 A1).

As per claim 1, Teutschler teaches the claimed:
1. A method of generating animation, comprising:
determining a target element based on a received first instruction (Teutschler in [0218] “application-independent software module (e.g., application-independent software module 220-1 in FIG. 1G) receives touch information … from contact/motion module 130”.  Also please see the transition between figures 5A and 5B where the touch input determines the target element to be one or more portions of the displayed user interface on the mobile device.  Also please see Teutschler in [0214] “… Graphs 508, 510, and 520 show a state of changes to a user interface (or particular parameters for updating the user interface) in an animation (e.g., an animation showing a transition from a first user interface to a second user interface”.
In this instance, one or more portions of the user interface that are interacted with become a target element for producing the animation), setting a target state of the target element (This is taught in Teutschler at the bottom portion of figures 5A and 5B where target states are defined for the user interface elements (target element) including an ending blurring effect and an ending scaling effect as part of the animation) and/or detecting a target operation on the target element (In Teutschler in [0218] where user touch inputs or finger gestures are detected as a target operation on the user interface element(s)(the target element) to invoke the animation effect), and obtaining a current state animation parameter of the target element ([0218] “… receives touch information …  from contact/motion module 130, and determines a stage progress value that corresponds to the characteristic intensity of the touch input”.  
Figure 5A of Teutschler at the bottom in the graphs 510 and 520 show that the current animation parameter for a given state progress value is determined for both blurring effects and scaling effects in the animation.  In this instance, the animation parameters for updating, blurring, and scaling at the “stage progress value” in Teutschler corresponds to the claimed “current state animation parameter”);
obtaining a target animation model among pre-stored animation models (The animation models are shown in figure 5A as animation progress curves 512-1 to 512-3 in Teutschler.  Figures 5A and 5B of Teutschler show that curve 512-1 is obtained as the target animation model in this example.  These curves are pre-stored because they are pre-defined mathematically and are each able to be chosen by the application, e.g. please see [0215] “In FIG. 5A, graph 508 shows animation curves (e.g., 512-1, 512-2, 512-3, etc.) that each define how the animation progresses in response to changes to an intensity of a contact … Animation curve 512-1 represents a linear transition from the first user interface to the second user interface based on the increased intensity of the contact. Animation curve 512-2 represents a transition from the first user interface to the second user interface, where the animation progresses rapidly in response to an initial increase … Animation curve 512-3 represents a transition from the first user interface to the second user interface, where the animation progresses slowly in response to an initial increase”.
Teutschler also teaches this feature towards the middle portion of [0281] where it is determined whether the application software wants to select an animation curves 512-2 or 512-3 from the pre-stored of animation models rather than use the system-default animation curve 512-1, e.g. where it states “… the application software selects animation curve 512-2 or 512-3 instead of system-default animation curve 512-1). In some embodiments, the application software uses the system-default animation curve for system-default behavior (e.g., hint behavior)”); and
generating animation of the target element (Please see Teutschler in [0214] “… Graphs 508, 510, and 520 show a state of changes to a user interface (or particular parameters for updating the user interface) in an animation (e.g., an animation showing a transition from a first user interface to a second user interface”)  based on the target animation model and an initial state animation parameter of the target animation model (Teutschler in [0218] “The application-independent software module, in turn, determines an animation progress value (e.g., using an animation curve, such as animation curve 512-1). In some embodiments, an application core (e.g., application core 1 (230-1) defines (or provides) user interface update parameters (e.g., parameters used in updating the user interface, such as a blur radius, a scaling factor of a user interface object, a scaling factor of a background, etc.) for an initial state of the animation (e.g., when the animation progress value is 0)”.
In this passage, the “animation curve 512-1” corresponds to the claimed “target animation model” and one of the user interface update parameters for an initial state of the animation corresponds to the claimed “an initial state animation parameter”), wherein the current state animation parameter is taken as the initial state animation parameter ([0218] “… The application-independent software module, in turn, determines an animation progress value (e.g., using an animation curve, such as animation curve 512-1). In some embodiments, an application core (e.g., application core 1 (230-1) defines (or provides) user interface update parameters … for an initial state of the animation (e.g., when the animation progress value is 0)”.
In this passage, the update parameters value at the “initial state of the animation” corresponds to the claimed “initial state animation parameter”.  Also in this passage, update parameters for the animation at a given “animation progress value” corresponds to the claimed “current state animation parameter”.  This passage in [0218] indicates that the parameters value at the current state animation (animation progress value) is taken as the initial state of the animation when the animation is first beginning).

Teutschler alone does not teach the remaining claim limitations.
However, Sachter-Zeltzer in combination with Teutschler teaches the claimed:
prior to the obtaining of the target animation model: obtaining a history animation parameter of the target element (Please see Sachter-Zeltzer in [0039] “In some examples in which the animation application determines transitions for the graphical elements in the order based on relative priorities of the graphical elements … For example, after transitioning the graphical element with the highest priority (such as the digital clock 104) from the first location 112 in the starting scene 100 to the ending scene 150, the animation application can determine a transition for the graphical element with the next priority (such as the analog clock 106) based on a rule such as not allowing the graphical element with the next priority to cross paths with the graphical element with the highest priority”. 
In this instance, the “history animation parameters of the target element” corresponds to the determining which higher level priority animation transitions have already occurred.  For example, the system determines that an animation transition using the digital clock 104 has already occurred); 
wherein the history animation parameter includes a plurality of animation parameters (Please see Sachter-Zeltzer in [0039] where the history animation parameter include a plurality of animation parameters related to the earlier, higher priority animation transition, e.g. Sachter-Zeltzer in [0039] refers to: “after transitioning the graphical element with the highest priority (such as the digital clock 104) from the first location 112 in the starting scene 100 to the ending scene 150”.  In this instance, the history animation parameter includes parameters for the starting location 112, the starting scene 100, and the ending scene 150.  Further, figure 1B of Sachter-Zeltzer also shows that the history animation parameter includes a parameter for the ending location 162 as well.
In paragraph [0039] of Sachter-Zeltzer, the claimed “current state animation parameter” corresponds to the state of the current animation to transition the lower priority analog clock element 106);

determining a change rule of an animation parameter of the target element based on the history animation parameter and the current state animation parameter (Please see Sachter-Zeltzer in [0039] they refer to: “… after transitioning the graphical element with the highest priority (such as the digital clock 104) from the first location 112 in the starting scene 100 to the ending scene 150, the animation application can determine a transition for the graphical element with the next priority (such as the analog clock 106) based on a rule such as not allowing the graphical element with the next priority to cross paths with the graphical element with the highest priority. Similar rules can be applied to subsequent determinations of transitions of graphical elements with lower priorities”.
This rule is based upon the current state animation parameter (the state of the analog clock that is to be animated with a transition) and is based on the history animation parameter include the movement and location of the higher priority digital clock 104 within the display area.  Also please see Sachter-Zeltzer in figures 1a and 1b as well); and

determining whether the target state conforms to the change rule (Sachter-Zeltzer in [0039] determines whether the target state for the element conforms to the change rule by checking to make sure that lower priority items do not cross paths with higher priority items during animation movements of user interface features), wherein the obtaining of the target animation model comprises either of the following: 
in response to determining that the target state does not conform to the change rule, adjusting the target state based on the change rule, and retrieving the target animation model associated with the adjusted target state based on association relationship between the pre-stored animation models and states of respective elements (Sachter-Zeltzer in paragraphs [0040]-[0041] penalizes candidate animation transition paths (pre-stored animation models) in response to determine that the target state does not conform to the change rule, e.g. due to the lower priority item crossing paths with a higher priority item, e.g. please see Sachter-Zeltzer in [0040] where they refer to “In some examples, the animation application can generate multiple candidate animations … The animation application can determine a score for each of the candidate animations based on factors such as the transitioning of the first graphical element” and Sachter-Zeltzer in [0040] where they refer to “…. In some examples, the cost can be increased based on a graphical element crossing paths with another graphical element during the candidate animation”.
In this instance, the target state is adjusted based on the change rule to find alternative candidate animations with lower scores so that they conform to the change rule, e.g. Sachter-Zeltzer at the end of [0040] recites:”… The animation application can select one of the candidate animations based on the determined score, such as by selecting a candidate animation with a ‘best’ score (e.g. the highest score or the lowest score).”).

	in response to determining that the target state conforms to the change rule, retrieving the target animation model associated with the target state and/or the target operation based on association relationship between the pre-stored animation models and states of respective elements and/or operations on the respective elements (Sachter-Zeltzer also teaches this feature in [0040]-[0041] where candidate paths with the best score (e.g. ones that are not penalized for cross paths with a higher priority item) are chosen in response that they conform to the change rule.  In response, the candidate path with the best score is chosen and its associated data is retrieve to produce the animation to show the transition and movement.  This animation is based on association relationship between the pre-stored animation models (animation candidates) and states of respective elements (positions and appearance of application display portions such as 104 and 106 in figures 1a-1b in Sachter-Zeltzer) and/or operations on the respective elements (changes or movement of the application display portions)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the change rule as taught by Sachter-Zeltzer with the system of Teutschler in order produce better visual animation transitions and changes that are easier for the user to track (end of [0019] and in [0020] of Sachter-Zeltzer).  Sachter-Zeltzer is combined with Teutschler by incorporating the animation user interface movements, change rules, and candidate animation paths of Sachter-Zeltzer with the user interface animation system of Teutschler, e.g. to combine both animation movements and effects together during animation of user interface features.


2. The method according to claim 1, wherein the obtaining of the target animation model comprises:
determining whether a second instruction is received (This is taught in Teutschler towards the middle portion of [0281] where it is determined whether the application software wants to select an animation curve rather than use the system-default animation curve); and
obtaining the target animation model by either of the following:
in response to determining that the second instruction is not received, retrieving the target animation model associated with the target state and/or the target operation based on association relationship between the pre-stored animation models and states of respective elements and/or operations on the respective elements; and
in response to determining that the second instruction is received, determining the target animation model among the pre-stored animation models based on the second instruction (Please see Teutschler towards the middle portion of [0281], e.g. where it states “… the application software selects animation curve 512-2 or 512-3 instead of system-default animation curve 512-1)”.  According to this passage, the application software selects (received second instruction) the animation curve, a given animation curve (the target animation model).  The collection of animation progress curves 512-1, 512-2, and 512-3 makes up the claimed “pre-stored animation models”).

As per claim 4, Teutschler teaches the claimed:
4. The method according to claim 1, wherein the generating of the animation of the target element comprises:
(In the 2nd half of [0218] “… the user interface update parameters for the initial state of the animation and the end state of the animation are defined”.  In this instance, the “end state” corresponds to the claimed “target state”.  Also in this instance, the “target state animation parameter” corresponds to the user interface update parameters for the end state.  The claimed “target element” corresponds to one or more user interface features that are animated in figures 5A to 5F);
generating two image frames of the target element based on the initial state animation parameter and the target state animation parameter (Two frames of the user interface features (target element) are generated in Teutschler.  
The first image frame based on the initial state animation parameter is shown in figure 5A of Teutschler.  This corresponds to the initial state of the animation because the animation progress in graph 512-1 is 0%.  The initial state animation parameters correspond to blurring at 1.0 and scaling at 1.0 according to graphs 510 and 520 in figure 5A of Teutschler.
The second image frame based on the target state animation parameter is shown in figure 5C of Teutschler.  This corresponds to the target state of the animation because the animation progress in graph 512-1 is 100% or 1.0.  The target state animation parameters correspond to blurring around 0.5 and scaling at around 0.6 or 0.75 according to graphs 510 and 520 in figure 5A of Teutschler), wherein the initial state animation parameter is taken as an animation parameter of the target element in a first image frame of the two image frames (In Teutschler in the 2nd half of [0218] “… After the user interface update parameters for the initial state of the animation and the end state of the animation are defined, the application-independent software module determines the user interface update parameters based on the animation progress value”.  Also please see in figure 5A of Teutschler where the initial state animation parameter for either blurring in graph 520 or scaling in graph 510 is taken as an animation parameter of the target element in a first image frame), and the target state animation parameter is taken as the animation parameter of the target element in a second image frame of the two image frames (In Teutschler in the 2nd half of [0218] “… After the user interface update parameters for the initial state of the animation and the end state of the animation are defined, the application-independent software module determines the user interface update parameters based on the animation progress value”.  Also please see in figure 5C of Teutschler where the target state animation parameter for either blurring in graph 520 or scaling in graph 510 is taken as an animation parameter of the target element in a second image frame).

As per claim 6, Teutschler teaches the claimed:
6. The method according to claim 1, wherein each of the pre-stored animation models is further associated with the current state animation parameter (Please see Teutschler in figure 5A where the pre-stored animation models (animation progress curves 512-1 to 512-3) are each associated with a current progress state of the animation.  This current progress state of the animation is associated with the current state animation parameters related to both scaling and blurring in graphs 510 and 520).

As per claim 7, the reasons and rationale for the rejection of claim 1 is incorporated herein.
Teutschler teaches the claimed:
one or more processors (In figure 1A where is shows “Processor(s) 120”) and memory for storing instructions that are executable by the one or more processors (In figure 1A where is shows “Memory 102” which contains computer programs and software that is executable by the processor).

As per claims 8, 10, and 12, these claims are similar in scope to limitations recited in claims 2, 4, and 6, respectively, and thus are rejected under the same rationale.

As per claim 13, the reasons and rationale for the rejection of claim 1 is incorporated herein.
Teutschler teaches the claimed:
A non-transitory computer readable storage medium having computer program instructions stored thereon (Please see Teutschler in figure 1 where it shows a “Memory 102” and in Teutschler in [0007] “Executable instructions for performing these functions are included in a non-transitory computer readable storage medium or other computer program product configured for execution by one or more processors”).

As per claims 14, 16, and 18, these claims are similar in scope to limitations recited in claims 2, 4, and 6, respectively, and thus are rejected under the same rationale.

As per claim 19, the reasons and rationale for the rejection of claim 1 is incorporated herein. Teutschler teaches the claimed:
19. A terminal implementing the method of claim 1, comprising a display screen configured to display the animation (Teutschler in figure 2 shows that their terminal comprising a display screen.  Teutschler in figures 5A-5F shows that their display screen is also configured to display the animation), wherein after the target state is set (Teutschler in figure 5A and in [0218] sets the target state by defining the ending animation effects such as blurring and scaling using graphs 510 and 520) and/or the target operation on the target element is detected (Teutschler in [0218] user touch inputs or finger gestures are detected as a target operation on the user interface element(s)(the target element) to invoke the animation effect), the terminal is configured to obtain the target animation model among the pre-stored animation models (Teutschler in [0218] teaches of selecting animation progress curve 512-1 as the target animation model.  Teutschler in figure 5A shows the claimed pre-stored animation models as animation progress curves 512-1 to 512-3.  Teutschler can also select either animation progress curve 512-2 or 512-3 as the target animation model, e.g. please see Teutschler towards the middle portion of [0281], e.g. where it states “…the application software selects animation curve 512-2 or 512-3 instead of system-default animation curve 512-1). In some embodiments, the application software uses the system-default animation curve for system-default behavior (e.g., hint behavior)”), and generate animation of the target element (Please see Teutschler in [0214] “… Graphs 508, 510, and 520 show a state of changes to a user interface (or particular parameters for updating the user interface) in an animation (e.g., an animation showing a transition from a first user interface to a second user interface”) based on the target animation model and the initial state animation parameter of the target animation model [0218] “The application-independent software module, in turn, determines an animation progress value (e.g., using an animation curve, such as animation curve 512-1). In some embodiments, an application core (e.g., application core 1 (230-1) defines (or provides) user interface update parameters (e.g., parameters used in updating the user interface, such as a blur radius, a scaling factor of a user interface object, a scaling factor of a background, etc.) for an initial state of the animation (e.g., when the animation progress value is 0)”.
In this passage, the “animation curve 512-1” corresponds to the claimed “target animation model” and one of the user interface update parameters for an initial state of the animation corresponds to the claimed “an initial state animation parameter”), where the current state animation parameter of the target element is obtained as the initial state animation parameter of the target animation model ([0218] “… The application-independent software module, in turn, determines an animation progress value (e.g., using an animation curve, such as animation curve 512-1). In some embodiments, an application core (e.g., application core 1 (230-1) defines (or provides) user interface update parameters … for an initial state of the animation (e.g., when the animation progress value is 0)”.  In this passage, the update parameters value at the “initial state of the animation” corresponds to the claimed “initial state animation parameter”.  Also in this passage, update parameters for the animation at a given “animation progress value” corresponds to the claimed “current state animation parameter”.  This passage in [0218] indicates that the parameters value at the current state animation (animation progress value) is taken as the initial state of the animation when the animation is first beginning), to thereby facilitate the terminal generating animations for elements without setting a plurality of functions separately for various factors of the elements (Teutschler in [0218] and in figures 5A-5B where the animations are able to be generated by using the same animation progress value for each graph 512-1, 510, and 520.  Thus, these effects for the animation are able to be all correlated together without having to set a plurality of functions separately for various factors of the elements).


Claims 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over .

As per claim 5, Teutschler teaches the claimed:
5. The method according to claim 1, wherein the generating of the animation of the target element comprises:
calculating a target state animation parameter of the target element in the target state, and calculating a first difference between the target state animation parameter and the initial state animation parameter (Please see Teutschler in [0218] where the claimed difference is equal to the amount of change between the parameters values for initial animation state and the final animation state.  In Teutschler in figure 5A the target state animation parameter corresponds to a change parameter for both animation in graphs 510 and 520).

Teutschler alone does not explicitly teach the remaining claim limitations.
However, Teutschler in combination with Hare teaches the claimed:
generating a preset number of image frames of the target element based on the first difference, wherein a second difference between respective animation parameters of the target element in any two adjacent image frames of the preset number of image frames is equal to a quotient of the first difference and the preset number (Hare teaches that a preset number of image frames for a target element (animation object) is based on taking the total amount of change that occurs for animation and dividing by the preset number of image frames, e.g. please see Hare in their claim language for claim 2 where they state “wherein a predetermined number of the key frames are identified by equally dividing a distance between an initial position and a final position of a portion of the object”.  In this instance, the second differences corresponds to the amount of change in Hare between two adjacent key frames.  Also in Hare, the second difference between respective animation parameters of the target element in any two adjacent image key frames of the preset number of image frames is equal to a quotient of the first difference and the preset number).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generating a preset number of image frames of the target element based on the first difference as taught by Hare with the system of Teutschler as modified by Sachter-Zeltzer.  This allows the system to simplify the mathematical calculations to determine where the animation progress should be for each of the preset number of frames.  Thus, this allows the preset frames located between the starting and target states to be determined by using an equal amount of difference between these frames.

As per claims 11 and 17, these claims are similar in scope to limitations recited in claim 5, and thus are rejected under the same rationale.


Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Teutschler in view of Sachter-Zeltzer in further view of Ricci et al. (Pub No. US 2014/0309870 A1).

As per claim 20, Teutschler does not explicitly teach the claimed limitations.
However, Teutschler in combination with Ricci teaches the claimed:
20. The terminal of claim 19, wherein the terminal is configured to generate the animations only (Teutschler in figures 5A-5B and [0218] teaches of applying certain animation effects such as blurring and scaling as part of their animation display on the user interface.  Ricci teaches that in some situations the animation effects may be disabled from the animation model, e.g. please see Ricci [0131] “disable unnecessary animation effects from at least a part of the displayed content” and Ricci in [0763] “In yet another example, the media controller subsystem 348 determines that the user is driving the car rather than being a (non-driving) passenger and enables or disables automatically remove all unnecessary animation effects such as fading effects (e.g., fade windows), from the displayed content”.  When these animation effects are disable, the animation produced by Teutschler in figure 5A has the target animation model (animation progress curve 512) without integrating change processes outputted by the plurality of functions related to blurring or scaling (for example).  Without including certain animation effects such as fading, blurring, or scaling, resources used to display these effects on the screen are conserved).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate the animations only based on the target animation model without integrating change processes outputted by the plurality of functions as taught by Ricci with the system of Teutschler as modified by Sachter-Zeltzer in order to avoid distracting the mobile terminal user when the user is driving (Ricci in [0763] and [0779]).


Response to Arguments 
Applicant’s arguments, filed Sept 25, 2021, with respect to how the newly amended claim features differ from the prior art cited in the last office have been fully considered. These arguments are found to be persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in this office action.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL HAJNIK whose telephone number is (571)272-7642.  The examiner can normally be reached on Mon-Fri (8:30A-5:00P).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL F HAJNIK/Primary Examiner, Art Unit 2612